As filed with the Securities and Exchange Commission on May 20, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Amyris, Inc. (Exact name of Registrant as specified in its charter) Delaware 55-0856151 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) Amyris, Inc. 5885 Hollis Street, Suite 100 Emeryville, CA 94608 (510) 450-0761 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) 2010 Equity Incentive Plan 2010 Employee Stock Purchase Plan (Full title of the plans) John G. Melo President and Chief Executive Officer Amyris, Inc. 5885 Hollis Street, Suite 100 Emeryville, CA 94608 (510) 450-0761 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Gordon K. Davidson, Esq. Daniel J. Winnike, Esq. Fenwick & West LLP Silicon Valley Center 801 California Street Mountain View, California 94041 (650) 988-8500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule12b-2 of the Exchange Act): Large Accelerated FileroAccelerated Filerý Non-accelerated FileroSmaller Reporting Companyo (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value To be issued under the 2010 Equity Incentive Plan $3.00 (3) Total Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement on Form S-8 (the “Registration Statement”) shall also cover any additional shares of the Registrant’s common stock that become issuable under the Registrant’s 2010 Equity Incentive Plan (“2010 EIP”) by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration that increases the number of the Registrant’s outstanding shares of common stock. Represents a portion of the automatic increase in the number of shares available for issuance under the 2010 EIP, which total increase was equal to approximately 5% of 68,709,660 shares, the total outstanding shares of the Registrant’s Common Stock as of December 31, 2012.This automatic increase was effective as of January 1, 2013 and Registrant is filing this Registration Statement with respect to a subset of the increase based on the number of shares it has elected to cover with this Registration Statement at this time.Shares available for issuance under the 2010 EIP were previously registered on registration statements on Form S-8 filed with the Securities and Exchange Commission (“SEC”) on October 1, 2010 (Registration No. 333-169715), February 28, 2011 (Registration No. 333-172514), March 9, 2012 (Registration No. 333-180006) and March 28, 2013 (Registration No. 333-187598). Estimated solely for the purpose of calculating the registration fee in accordance with Rules 457(c) and (h) under the Securities Act and based upon the average of the high and low prices of the Registrant’s common stock as reported on the NASDAQ Global Market on May 17, 2013. REGISTRATION OF ADDITIONAL SHARES PURSUANT TO GENERAL INSTRUCTION E Pursuant to General Instruction E of Form S-8, the Registrant is filing this Registration Statement with the SEC to register 3,001,079 additional shares of common stock under the Registrant’s 2010 EIP pursuant to the provisions of the 2010 EIP providing for an automatic increase in the number of shares of common stock reserved for issuance under the 2010 EIP.This Registration Statement hereby incorporates by reference the contents of the Registrant’s registration statements on Form S-8 filed with the SEC on October 1, 2010 (Registration No. 333-169715), February 28, 2011 (Registration No. 333-172514), March 9, 2012 (Registration No. 333-180006) and March 28, 2013 (Registration No. 333-187598). SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Emeryville, State of California, on this 20 day of May, 2013. AMYRIS, INC. By: /s/ John G. Melo John G. Melo President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints John G. Melo, Steven R. Mills and Gary Loeb, and each of them, as his or her true and lawful attorneys-in-fact and agents with full power of substitution, for him or her in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement on Form S-8, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully for all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or his or her substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ John G. Melo Director, President and Chief Executive Officer May 20, 2013 John G. Melo (Principal Executive Officer) /s/ Steven R. Mills Chief Financial Officer May 20, 2013 Steven R. Mills (Principal Accounting and Financial Officer) /s/ Ralph Alexander Director May 20, 2013 Ralph Alexander /s/ Philippe Boisseau Director May 20, 2013 Philippe Boisseau Director May, 2013 Nam-Hai Chua Director May, 2013 John Doerr /s/ Geoffrey Duyk Director May 20, 2013 Geoffrey Duyk /s/ Arthur Levinson Director May 20, 2013 Arthur Levinson /s/ Carole Piwnica Director May 20, 2013 Carole Piwnica /s/ Fernando Reinach Director May 20, 2013 Fernando Reinach Director May, 2013 HH Sheikh Abdullah bin Khalifa Al Thani /s/ R. Neil Williams Director May 20, 2013 R. Neil Williams EXHIBIT INDEX Exhibit Incorporated by Reference Filed Number Exhibit Description Form File No. Exhibit Filing Date Herewith Restated Certificate of Incorporation of the Registrant 10-Q 001-34885 11/10/2010 Certificate of Amendment to Restated Certificate of Incorporation of the Registrant X Restated Bylaws of the Registrant 10-Q 001-34885 11/10/2010 Form of Registrant’s common stock certificate S-1 333-166135 07/06/2010 2010 Equity Incentive Plan of the Registrant and forms of award agreements thereunder S-1 333-166135 06/23/2010 2010 Employee Stock Purchase Plan of the Registrant and form of Subscription Agreement thereunder S-1 333-166135 07/06/2010 Opinion of Fenwick & West LLP X Consent of PricewaterhouseCoopers LLP, independent registered public accounting firm X Consent of Fenwick & West LLP (contained in Exhibit5.01) X Power of Attorney (included on the signature page to this Registration Statement) X
